Case 2:19-cv-13421-JMV-SCM Document 8 Filed 10/22/19 Page 1 of 2 PageID: 95




Patrick J. Cerillo, Esq.
Patrick J. Cerillo, LLC
4 Walter E. Foran Blvd., Suite 402
Flemington, NJ 08822
Attorney ID No. 01481-1980
T: (908) 284-0997
F: (908) 284-0915
pjcerillolaw@comcast.net
Attorneys for Plaintiff

                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


MALIBU MEDIA, LLC,
                                            Case No. 2:19-cv-13421-JMV-SCM
                   Plaintiff,

v.

JOHN DOE subscriber assigned IP address
96.242.14.86,

                   Defendant.


       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH
                    PREJUDICE OF JOHN DOE

      PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe

(“Defendant”) through his counsel. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.

John Doe was assigned the IP Address 96.242.14.86. Pursuant to Fed.R.Civ.P.




                                       1
Case 2:19-cv-13421-JMV-SCM Document 8 Filed 10/22/19 Page 2 of 2 PageID: 96




41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.

      Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.



      Dated: October 21, 2019                       Respectfully submitted,

                                              By:   /s/ Patrick J. Cerillo
                                                    Patrick J. Cerillo, Esq.
                                                    Patrick J. Cerillo, LLC
                                                    4 Walter E. Foran Blvd.,
                                                    Suite 402
                                                    Flemington, NJ 08822
                                                    Attorney ID No. 01481-1980
                                                    T: (908) 284-0997
                                                    F: (908) 284-0915
                                                    pjcerillolaw@comcast.net
                                                    Attorneys for Plaintiff


                           CERTIFICATE OF SERVICE

       I hereby certify that on October 21, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF and that service was perfected
on all counsel of record and interested parties through this system.

                                                    By: /s/ Patrick J. Cerillo




                                          2
